Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear which formula is intended.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,11-15 and 17-21  rejected under 35 U.S.C. 103 as obvious over JP07013363.

The reference does report the “Q” value of this copolycarbonate. However, its molecular weight can be 5,000-300,000 (paragraph 51).
This range (especially at the low end) corresponds to applicant’s teachings (paragraph 36 of spec). Given “Q” is affected primarily by molecular weight, the reference’s teachings inherently overlaps and renders obvious applicant’s “Q”. 

	In regards to applicant’s dependent claims:
	Not only a C11 alkyl can be used, but any C8-C30 alkyl (see claim 1 of reference).

Claims 4-7 are rejected under 35 U.S.C. 103 as obvious over JP07013363.
JP07013363 applies as explained above. The cited example includes a charge generating pigment (paragraph 65) but does not blend the copolycarbonate with another resin.
However, the reference (paragraph 54) does teach the inventive polycarbonate can be blended with another polycarbonate or other resin (paragraph 63). The amount of the inventive polycarbonate should be at least 30% (paragraph 54). This extensively overlaps applicant’s range sufficiently to render the claims anticipated. At a minimum, the claims are obvious from the overlap.

	In regards to applicant’s dependent claim 7:
	If the exemplified copolycarbonate of 70mol% bisphenol A and 30mol% of the second bisphenol is blended with a conventional polycarbonate at a 35-67/65-33ratio, applicant’s overall “A” content would be met.


Claims 1-3,11-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Davis 2003/0187180.
	Davis exemplifies (#3,4) a copolycarbonate of 22.3g bisphenol A and 3.5g  of a secondbisphenol. Bisphenol A provides applicant’s Formula 2 units. The second bisphenol meets applicant’s Formula 1 with a=b=0 and R1 being a C9 alkyl. The molar ratio would be:

      3.5/326
-------------------------- = 10mol%
3.5/326 + 22.3/228

The 10mol% borders on applicant’s “12 mol%”. Davis (paragraph 27) specifically teaches the amount of the second bisphenol can be 1-20 mol% which significantly overlaps and renders obvious applicant’s claims. At a minimum, the range is obvious from Davis’ teachings.
The cited example does not report its “Q” value. However, its molecular weight can be 10,000-100,000 (paragraph 28). This range (especially at the low end) corresponds to applicant’s teachings (paragraph 36 of spec). Given “Q” is affected 

Claims 1-7,9 and 11-21 are rejected under 35 U.S.C. 103 as obvious over Mark 4446285.
	Mark exemplifies (#23) a blend of 90 parts BPA homopolycarbonate and 10 parts of a copolycarbonate of 50/50 (by wt) bisphenol A and a second bisphenol. The copolycarbonate’s Bisphenol A provides applicant’s Formula 2 units. The second bisphenol meets applicant’s Formula 1 with a=b=0 and R1 being a C11 alkyl. The molar ratio would be:

        50 /354
-------------------------- = 39mol%
50/354 + 50/228

The 39mol% borders on applicant’s “36.5mol%”. Mark specifically claims (#21) the amount of the second bisphenol can be 1-25 mol% which overlaps and renders obvious applicant’s claims.
 The cited example does not report its “Q” value. However, its molecular weight can be 10,000-200,000 (col 5 line 21). This range (especially at the low end) corresponds to applicant’s teachings (paragraph 36 of spec). Given “Q” is affected primarily by molecular weight, the reference’s teachings inherently overlaps and renders obvious applicant’s “Q”. 

	In regards to applicant’s dependent claims:

	The overall amount of the second bisphenol in the entire composition of the cited example would be:
        1/10 x 39% or 3.9%.
	With slightly less than 39% in the copolycarbonate, applicant’s “1-20mol%” is still met.
	Applicant (table 2) has reported that the Tg of a such 50/50 (by wt) copolycarbonate is 660C. The Tg of a BPA homopolycarbonate is well known to be ~1470C. The weighted average of a 90/10 blend would be expected to be applicant’s range.
	Not only bisphenol A can be used in the copolycarbonate, but any phenol of formula vi (col 6 line 35). This formula suggests the 2,4’ isomer of bisphenol A when the hydroxyls are in the “2” and “4’ “ positions on the ring.
Not only a R1 C11 alkyl can be used, but any C8-C30 alkyl (see abstract).


Claim 8 are rejected under 35 U.S.C. 103 as obvious over Mark 4446285 optionally in view of the Encyclopedia of Polymer Science and Technology chapter for polycarbonates.
	Mark applies as explained above. The “Q” value for the cited polycarbonate/copolycarbonate blend is not reported.
	However, applicant has shown (paragraph 157-160 of spec) that the claimed “Q” value is met by high flow polycarbonate itself – even without inclusion of the flow 
	If high flow was desired for Mark’s blend, it would have been obvious to choose a high flow (ie a high “Q”) polycarbonate. Upon addition of the copolycarbonate, the “Q” would easily be above 6.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,3,11-16 and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims zzzzzzzzzz of U.S. Patent No. 11,084,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent also claims copolycarbonates of the same two bisphenols .

Applicant's arguments filed 8/16/21 have been fully considered but they are not persuasive. 
	Applicant argues that Davis’ example at a 10% ratio cannot meet the 12% minimum now required.
This ignores that Davis (paragraph 27) also teaches the amount of the second bisphenol can be 1-20 mol% which significantly overlaps and renders obvious applicant’s claims.
	Applicant argues Mark’s example 23 is outside the scope of the claims eventually that were patented.
	It is unclear how this fact somehow detracts from the rejection.
	Applicant argues Mark does not recognize the importance of the ratio of the two carbonate structures.
	This is not convincing. The cited example’s ratio is very close to applicant’s upper limit (39 vs 36.5). Secondly, Mark specifically claims (#21) the amount of the second bisphenol can be 1-25 mol% which overlaps and renders obvious applicant’s claims.
	Applicant argues Mark only adds his copolycarbonate to rubber, but this ignores the cited example of the reference adding the copolycarbonate to homopolycarbonate of bisphenol A.
	Applicant argues that JP07013363’s teachings only suggest large molecular weights which do not overlap applicant’s “Q” values.

	Simply choosing to define the copolycarbonate’s chain length in terms of “Q” rather than molecular weight is no legitimate reason for allowable subject matter.
	Applicant argues the incorporation of claim 4 into claim 1 overcomes 16-003635 (now 11,084,903).
	This is not convincing as no such amendment was made.
	16-001142 has been abandoned.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	8/16/21